Citation Nr: 0737581	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-32 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether an August 1996 rating decision of the Department 
of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida contains clear and unmistakable error 
(CUE).

2.  Entitlement to an increased rating for residuals of a 
right tibia and fibula fracture, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to 
December 1994, with prior unverified service.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  

The Board notes that the medical evidence shows the veteran 
has undergone a number of surgeries to his right lower 
extremity.  The possibility of a temporary total rating for 
any of these surgeries is referred to the RO for any 
appropriate action.

The issue of entitlement to an increased rating for residuals 
of a right tibia and fibula fracture is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1. By a rating decision dated in August 1996, the RO granted 
service connection for residuals of a right tibia and fibula 
fracture and assigned a 10 percent rating, effective February 
2, 1996.

2. There is no undebatable error of fact or law as to the 10 
percent evaluation assigned by the August 1996 rating 
decision.

3.  The August 1996 rating decision contains an undebatable 
error of law as to the effective date assigned for residuals 
of the veteran's right tibia and fibula fracture.


CONCLUSION OF LAW

The August 1996 rating decision does not contain clear and 
unmistakable error (CUE) as to the rating assigned, but does 
contain clear and unmistakable error as to the effective date 
assigned.  38 U. S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, an August 1996 rating decision granted 
service connection for residuals of the veteran's right tibia 
and fibula fracture, and assigned a 10 percent evaluation.  
The veteran did not appeal that determination and it became 
final.  See §38 U.S.C.A. § 7105.

The Board notes that in the veteran's August 2003 claim, he 
alleges clear and unmistakable error as to a rating decision 
of November 1994 which granted eligibility for vocational 
rehabilitation benefits on the basis of the veteran's right 
tibia and fibula fracture residuals; service connection for 
those disabilities was not formally addressed in that 
decision.  

The RO subsequently and appropriately developed the current 
appeal on the veteran's CUE claim as to an August 1996 rating 
decision that granted the veteran service connection for 
residuals of his right tibia and fibula fracture and assigned 
the 10 percent evaluation.  All correspondence from the 
veteran subsequent to his August 2003 claim makes no mention 
of the November 1994 rating decision, and rather, discusses 
the August 1996 rating decision.  It is clear from all 
correspondence from the veteran that he disagrees with the 10 
percent rating assigned for residuals of his right tibia and 
fibula fracture and has alleged CUE as to this evaluation, 
not that he disagrees with his grant of vocational 
rehabilitation benefits.  As such, it is the August 1996 
rating decision that is properly on appeal as to the CUE 
allegation.

An unappealed decision of the Regional Office (RO) or the 
Board becomes final and binding and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.   Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.105, 20.1400 (2006).

The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The CAVC has further 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in 
question will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

CUE as to the Percentage Assigned

Here, deriving the veteran's contentions of CUE from his 
August 2003 claim, his November 2003 notice of disagreement, 
and his July 2004 VA Form 9, the veteran's contentions can be 
summarized into four arguments as follows: 1) the veteran has 
a steel rod within his leg which he construes as a prosthetic 
device, presumably entitling him to a higher rating at the 
time of the 1996 decision; 2) the veteran has undergone 
multiple surgeries on his right leg which have resulted in 
his right leg being shorter than the left, and it is at least 
likely as not that the right leg was shorter than the left at 
the time of the 1996 rating decision; 3) inappropriate 
diagnostic codes were applied, and/or not all applicable 
diagnostic codes were applied in rating the disability; and 
4) separate ratings should have been assigned for the tibia, 
fibula, and ankle.

As noted previously, one means of establishing CUE is to 
demonstrate that the correct facts, as they were known at the 
time, were not before the adjudicator at the time of the 
final decision being challenged.  See Russell v. Principi, 
310, 313 (1992).  The Board finds that the veteran's 
contentions regarding the steel rod being a prosthetic 
device, and his right leg being shorter than the left, 
constitute allegations of error regarding the facts of the 
case.  The remaining contentions are construed as allegations 
of error of law.  The Board will address the allegations of 
error of fact first.

As to the veteran's allegation that the steel rod in his leg 
is a prosthetic device, and thus, presumably, he is entitled 
to a higher rating based on this fact, the Board finds that 
this allegation is not adequate for a finding of CUE.  The 
veteran has not alleged that correct facts, as they were 
known at the time, were not before the adjudicator at the 
time the rating decision was made.  Rather, the veteran 
argues with the interpretation of the facts, namely, that the 
steel rod within his leg should be construed as a prosthesis.  
The claims file contains no objective medical documentation 
of the existence of a prosthetic implant warranting 
compensation under the provisions of 38 C.F.R. § 4.71a at the 
time of the August 1996 rating decision.  As such, this 
allegation cannot serve as a basis for a finding of CUE.  

As to the veteran's allegation regarding the shortening of 
his right leg, in his July 2004 VA Form 9, the veteran 
alleges that the February 1996 VA examination was perfunctory 
and thus inadequate, that the "mere silence of leg length 
does not mean that both legs were equal in length," and that 
since VA recognizes he has had multiple surgeries since 1992, 
it is at least as likely as not that his right leg was 
shorter at the time of the 1996 rating decision.  First, any 
allegations that VA examinations provided to the veteran were 
inadequate or incomplete are insufficient to satisfy the 
criteria for a valid CUE claim.  A Federal Circuit decision 
held that a failure to give a veteran a proper medical 
examination did not constitute a grave procedural error. Cook 
v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Even if the 
error were not 'grave and procedural,' the deficiencies in 
not affording an examination only leave an incomplete record 
rather than an incorrect one and are thus not CUE. Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Second, as described above, 
the doctrine of reasonable doubt is inapplicable to a CUE 
claim, and the veteran's argument that it was at least as 
likely as not that his right leg was shorter in 1996 is of no 
aid to him.  A review of the evidence in existence at the 
time of the August 1996 rating decision reveals no objective 
medical documentation that the veteran's right leg was 
shorter than his left.  For these reasons, this argument also 
cannot serve as the basis for a finding of CUE.  

Thus, based on the foregoing, the Board finds that all of the 
correct facts were considered at the time of the August 1996 
rating decision.  Another means by which to establish CUE is 
to demonstrate that the adjudicator incorrectly applied the 
statutory or regulatory provisions extant at the time.  See 
Russell v. Principi, 310, 313 (1992).  Moreover, such 
misapplication must result in an error that is undebatable, 
such that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
Id.  

As described above, the Board construes the remaining two of 
the veteran's arguments as allegations of errors of law.  As 
to the veteran's claim that inappropriate diagnostic codes 
were applied, and/or not all applicable diagnostic codes were 
applied in rating the veteran's disability, the Board finds 
no CUE in the RO's 1996 decision.   It is noted that there 
has been no change in the applicable diagnostic codes since 
the 1996 decision.

The Board finds no clear error in the RO choosing diagnostic 
code 5262 to rate the veteran's disability.  Diagnostic code 
5262 applies when there is a nonunion or malunion of the 
tibia and fibula, and assigns a 10, 20, 30, or 40 percent 
evaluation based on its severity.  X-rays taken at the 
February 1996 VA examination revealed evidence of a malunion 
or nonunion of the tibia and fibula.  The examiner determined 
that the fracture was "likely united" given the absence of 
any clinical symptoms.  Accordingly, DC 5262 is an applicable 
diagnostic code to the veteran's condition.  As emphasized in 
Russell, Fugo, and other decisions, a CUE claim can never be 
raised on the basis that previous adjudications had 
improperly weighed the evidence.  Again, the question in a 
CUE claim is not whether it was simply possible for another 
conclusion to have been reached at the time of the challenged 
decision, but instead is whether another conclusion was 
compelled.  The Board has reviewed the medical evidence in 
existence at the time of the August 1996 rating decision and 
cannot find that the application of a different diagnostic 
code was compelled over the application of diagnostic code 
5262, as DC 5262 adequately and appropriately pertains to the 
veteran's specific disability.  As such, this argument cannot 
provide the basis for a finding of CUE.

The Board also finds no CUE on the basis that separate 
ratings should have been assigned for his tibia, fibula, and 
ankle.  Diagnostic code 5262 accounts for impairment of both 
the tibia and fibula, and takes into consideration both the 
knee and ankle in the assignment of ratings:  

5262 Tibia and fibula, impairment of: 
  Nonunion of, with loose motion, requiri
ng brace .... 40 
  Malunion of:
       
With marked knee or ankle disability ....
... 30
       
With moderate knee or ankle disability ..
.. 20
       
With slight knee or ankle disability ....
...... 10 

Again, it cannot be said that separate ratings were compelled  
by the medical evidence at the time of the 1996 decision.  It 
was entirely appropriate for the RO to account for the 
veteran's disability in his tibia, fibula, and ankle through 
the application of DC 5262.  Moreover, there is evidence 
against the assignment of separate ratings.  For example, the 
February 1996 examiner found the veteran had excellent ranges 
of motion in both his knee and ankle.  He had 135 degrees of 
flexion in his knee, and 30 degrees of dorsiflexion and 45 
degrees of plantar flexion in his ankle.  His knee was 
stable.  In August 1994 the veteran had a "full, smooth 
range of motion of the knee, ankle, and foot."  He had a 
full range of motion of the knee and ankle in January 1994, 
and in December 1993.  For these reasons, the veteran's 
argument that he should have been assigned separate ratings 
too cannot provide the basis for a finding of CUE.

For all of these reasons, there has been no showing that the 
RO misapplied the law as then in effect.  As it has also not 
been shown that the August 1996 rating decision was based on 
incorrect facts, the veteran's CUE claim as to the percentage 
assigned must fail.  

CUE as to the Effective Date Assigned

The effective date of an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2006).  A "claim"' is defined 
in the VA regulations as "a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2006).  An informal claim is "[a]ny 
communication or action indicating intent to apply for one or 
more benefits."  38 C.F.R. § 3.155(a) (2006).  
Significantly, such an informal claim must identify the 
benefit sought.  Id.  VA must look to all communications from 
a claimant that may be interpreted as applications or claims 
- formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).

Here, the Board finds that an October 17, 1994 VA Form 21-
4138 serves as an informal claim for service connection for 
residuals of the right tibia and fibula fracture.  Based on 
this, the Board finds that the effective date of February 2, 
1996 assigned by the August 1996 rating decision constitutes 
an undebatable error of law.  As the veteran was not released 
from active duty until December 31, 1994, the earliest 
possible date for the award of service connection and the 10 
percent evaluation assigned is the day after the date of 
separation from service, which in this case is January 1, 
1995.  See 38 C.F.R. § 3.400. 

Notice and Assistance

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the issue on appeal is a CUE motion, which must 
be based on the record and law that existed at the time of 
the prior adjudication in question. 38 C.F.R. § 20.1403(b).  
Moreover, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that the VCAA does not affect matters 
on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 (2002);  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) 
(VCAA not applicable to CUE claim).  Furthermore, an 
allegation of CUE is fundamentally different from other VA 
adjudicative determinations since it is not by itself a claim 
for benefits but rather a collateral attack against a prior 
final decision.  Livesay, supra.  Thus, an individual seeking 
a revision of a final decision based upon CUE pursuant to 38 
C.F.R. § 3.105(a) is not a "claimant," as defined by 38 
U.S.C. § 5100.  Consequently, for all of these reasons, the 
VCAA is not applicable in the present case. 

ORDER

The RO's August 1996 rating decision has not been shown to 
contain CUE as to the 10 percent evaluation assigned, but 
does contain CUE as to the effective date assigned as the 
proper effective date is January 1, 1995.


REMAND

During the pendency of this appeal the Court issued Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice and assistance requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to the effective date of an 
award in an increased rating claim.  Notice needs to be 
provided to the veteran in this regard.  Additionally, VCAA 
notice was sent to the veteran in December 2003 but this 
notice did not specifically ask the veteran to submit any 
evidence in his possession that pertains to his increased 
rating claim.  Proper notice must be provided in this regard 
as well.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  In this case, the veteran contends the 
residuals of his tibia and fibula fracture have increased in 
severity.  The medical record shows the veteran has undergone 
seven surgeries since 1992 and the file contains very little 
medical evidence since these surgeries.  Moreover, the 
objective medical evidence shows the veteran's right leg is 
currently shorter than the left, but the exact measurements 
for rating purposes are not in evidence.  The last VA 
examination afforded to the veteran was in February 1996.  A 
new VA examination is necessary in order to evaluate the 
current status of the veteran's disability.

As mentioned above, the claims file contains very little 
current medical evidence, to include evidence of all of the 
surgeries the veteran has undergone.  It appears the veteran 
currently treats at the VAMC facility in Gainesville, 
Florida.  Efforts should be made to be sure VA has requested 
all available VA treatment records, from this and any other 
VA facility where the veteran has received treatment for his 
claim on appeal.  Any outstanding private medical records 
should also be requested. 38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  As for federal records, 38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  If 
VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records concludes that it is 
reasonable certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  In such a case, VA 
must notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. §5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
but is not limited to, an explanation as 
to what information or evidence is needed 
to substantiate an increased rating 
claim, and a request that the veteran 
submit any pertinent evidence in his 
possession. Provide the veteran with 
proper notice of the information or 
evidence needed to establish a disability 
rating and/or effective date for the 
claims on appeal pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain and associate with the claims 
file all records from the VAMC facility 
in Gainesville, Florida.  Ask the veteran 
if he has received treatment from any 
other VA facility and obtain and 
associate with the claims file any such 
records.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2007) must be complied with.

3.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain any private 
treatment records related to this claim.  
Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file. If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and comply 
with the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2007).

4.	Schedule the veteran for a VA 
examination in order 
to determine the current severity of the 
residuals of his right tibia and fibula 
fracture.  

The examination report must include 
ranges of motion, with notations as to 
the degree of motion at which the veteran 
experiences pain, if any.  The report 
should also include measurements of both 
lower extremities, and the measurement of 
any length discrepancy between the right 
and left leg.  The examiner should 
identify and completely describe any 
other current symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria, including, but not limited to, 
diagnostic codes 5256-5263 for the knee 
and leg, 5270-5274 for the ankle, and 
5275 for shortening of the lower 
extremity, must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


